FILED
                            NOT FOR PUBLICATION                             JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-10569

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00657-NVW

  v.
                                                 MEMORANDUM *
SEBASTIAN BARRIENTOS-VELEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                              Submitted June 29, 2010 **


Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Sebastian Barrientos-Velez appeals from his guilty-plea conviction and 51-

month sentence imposed for illegal reentry, in violation of 8 U.S.C. § 1326(a).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Barrientos-Velez’s counsel


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. Appellant has filed a pro se brief. No answering

brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                        08-10569